Citation Nr: 0924254	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  99-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1964 to July 1967.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from September 1998 and 
July 1999 rating decisions of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus.  
In July 1999 and May 2001, hearings were held before a 
Decision Review Officer (DRO) at the RO.  Transcripts of 
these hearings are of record.  In a decision issued in June 
2004, the Board denied the Veteran's claims.  The Veteran 
appealed that decision to the Court.  In February 2007, the 
Court issued a memorandum decision and order that vacated the 
June 2004 Board decision and remanded the matter on appeal 
for readjudication consistent with the instructions outlined 
in the memorandum decision.  In August 2007, the Board 
remanded the case for further development.

The Veterans Law Judge who issued the June 2004 decision has 
retired and the case was reassigned to the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Court's memorandum decision essentially found that the 
September 2002 VA examination was inadequate because it did 
not discuss or compare puretone threshold changes noted from 
entrance to separation examination and did not address all of 
the Veteran's prior medical history. 

Based on the instructions in the Court's memorandum decision, 
the Board remanded the case in August 2007 and asked the RO 
to schedule an examination with an otolaryngologist and to 
have the examiner specifically consider the Veteran's lay 
testimony regarding experiencing hearing loss and tinnitus 
since service and to address the significance of any puretone 
threshold shifts in service.  On May 2009 VA examination, an 
audiologist reviewed the Veteran's claims file and examined 
the Veteran.  Audiometry results were unreliable.  The 
audiologist noted that the Veteran had hearing within normal 
limits from enlistment to separation and explained that it is 
commonly accepted that when someone is taken out of a noisy 
environment, the hearing should not change unless there is 
further noise exposure, aging, medications, or illness; he 
also noted that it is commonly accepted that hearing loss and 
tinnitus will occur at the time of noise exposure or soon 
after, but not years later.  He concluded that based on the 
hearing thresholds in service that the Veteran's hearing was 
not affected by his service.  He concurred with the September 
2002 VA examiner's opinion that tinnitus was very unlikely to 
be related to the Veteran's service based on the fact that he 
did not mention experiencing tinnitus during service.  

This examination report is inadequate for several reasons.  
First, the RO did not comply with the Board's request to have 
the examination completed by an otolaryngologist.  Moreover, 
the examiner's opinion does not specifically respond to the 
factors asked to be considered in reviewing the Veteran's 
file.  Specifically, while the examiner noted that the 
Veteran's hearing was within normal limits during service, he 
did not address the significance of any threshold shifts that 
had been noted therein.  [The Board notes that its August 
2007 remand indicated that entrance examination testing was 
done in ASA standards and separation audiometry was done 
under ISO standards; however, upon further review of the 
record, it appears that both audiometry tests were completed 
using ASA standards, since they were both done prior to 
October 31, 1967.]  The opinion continued to be based on the 
fact that the Veteran did not mention tinnitus or hearing 
loss during service, rather than on consideration of his 
statements that he noticed hearing loss and tinnitus during 
service, but did not think it was something he should have 
reported at the time.  

Notably, the record shows that the Veteran has a Purple Heart 
and a Combat Infantryman Badge and that he served in Vietnam 
as an infantry fire crewman.  For a Veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, the Secretary of VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  At the July 1999 and May 
2001 DRO hearings, the Veteran testified that he received the 
Purple Heart because of the explosive effects from shrapnel 
from a hand grenade blowing up 10 yards away from him.  He 
stated he first noticed tinnitus and hearing loss after that 
explosion and that his hearing is worse in his left ear.  At 
the May 2001 DRO hearing, the Veteran's spouse testified that 
she and the Veteran had been married since he returned from 
Vietnam and that he has been complaining about trouble with 
his hearing and ears since that time.  

As the Veteran's accounts of what happened to him during 
service are consistent with the circumstances of his service, 
it is not in dispute that he experienced significant combat 
noise exposure.  The Veteran is also competent to provide 
evidence regarding facts or circumstances that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  While he would not be competent to provide 
evidence regarding the level of any hearing loss (i.e. 
whether it meets VA standards as a hearing loss disability 
under 38 C.F.R. § 3.385), he is competent to state that he 
has noticed increased difficulty with his hearing over the 
years and his wife is competent to testify that he has 
complained to her about it since service.  He is also 
competent to provide evidence regarding experiencing 
tinnitus, since ringing in the ears is a symptom capable of 
lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  Hence, it is not in dispute that the Veteran has 
current tinnitus or that he has been experiencing tinnitus 
and having difficulty hearing for many years.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Since the May 
2009 VA examination did not adequately address these 
pertinent considerations that were previously noted by the 
Court to be inadequate in a prior exam and did not 
specifically respond to the August 2007 remand instructions, 
another remand for an adequate VA examination is necessary.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that 
VA must provide an examination that is adequate for rating 
purposes).  

Additionally, in January 2008, the Veteran submitted an 
October 2007 letter from the Social Security Administration 
(SSA) stating that he had been awarded disability benefits.  
This letter does not specify for what disability he was 
receiving benefits.  SSA records are constructively of 
record, may contain information pertinent to the Veteran's 
claim, and must be secured and associated with the claims 
file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).

In a January 2008 statement, the Veteran indicated he 
received treatment for hearing loss at the Dallas VA Medical 
Center in 2004.  He said this may have been for a VA 
examination, but he could not remember.  Prior to the May 
2009 VA examination, the Veteran last received a VA audiology 
examination in September 2002.  Hence, it is unclear whether 
he is referring to that examination or if he received a 
separate evaluation at VA in 2004.  Other than VA examination 
reports, the most recent VA treatment records that have been 
associated with the claims file are from December 1999.  As 
VA treatment records are constructively of record and may be 
pertinent to the Veteran's claim, they must be secured. 

Accordingly, the case is REMANDED for the following:

1.	The RO should obtain from SSA copies of 
any decision regarding any claim for SSA 
disability benefits and copies of the 
record upon which any such claim was 
decided.  If those records are unavailable 
because they have been lost or destroyed, 
it should be so noted in the claims file.

2.	The RO must obtain any updated VA 
audiology records since December 1999 that 
have not been associated with the claims 
file.

3.	The RO should arrange for the Veteran 
to be examined by an otolaryngologist to 
determine the etiology of bilateral 
hearing loss and tinnitus.  If in the 
examiner's opinion further audiometric 
studies would be helpful, arrangements 
should be made for such to be completed.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Based on examination of the 
Veteran, consideration of his accounts 
(i.e., that he has noticed diminished 
hearing acuity (particularly in the left 
ear) and tinnitus ever since service), and 
review of the claims file, and with 
consideration of sound medical principles, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's hearing loss and tinnitus 
are etiologically related to his military 
service (and specifically to his exposure 
to a nearby explosion of a hand grenade 
and other combat noise trauma therein).  
The examiner must explain the rationale 
for the opinions given and must 
specifically address the significance of 
any puretone threshold shifts from service 
entrance to separation.

4.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

